

EXHIBIT 10.1
DEBT CONVERSION AGREEMENT
 
This DEBT CONVERSION AGREEMENT (“Agreement”), dated as of April 29, 2010, by and
between BROOKLYN CHEESECAKE & DESSERT COMPANY, INC., a New York corporation
(“BCKE”), RONALD L. SCHUTTE, an individual resident of the state of New York
(“Schutte”).


WHEREAS, on January 31, 2006, the Company issued a demand Promissory Note to
Schutte in an aggregate principal amount of $995,818 (the “Note”), $195,818 of
which was satisfied on March 28, 2006;


WHEREAS, Schutte has agreed to forbear the payment of all accrued but unpaid
interest on the Notes through the date of this Agreement;


WHEREAS, as a result of the Notes and the Company’s other outstanding
indebtedness, the Company is highly leveraged and had a negative net worth of
approximately $13.6 million as of March 31, 2010;


WHEREAS, the foregoing has continued to negatively impact the Company’s
operations, including its ability to raise additional capital; and


WHEREAS, Schutte has agreed to convert the principal amount of the Note into
shares of common stock, par value $.025 per share (“Common Stock”), of BCKE less
amounts owed by him to the Company for licensing fees ($815,000 - $23,232 =
$791,768).


NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements of the parties hereinafter set forth, the parties intending to be
legally bound hereto hereby agree as follows:


1.           DEBT CONVERSION.


(a)           Schutte, agrees, subject to the conditions set forth herein, to
convert the principal amount of his Note into 6,334,144 ($791,768 / $.125)
shares of the Company’s Common Stock (the “Conversion Shares”).


(b)           Schutte hereby agrees to permanently forbear accrued interest of
$431,658.93.
 
 
 

--------------------------------------------------------------------------------

 

(c)           Subsequent to the date of this Agreement, if the Company receives
an offer to purchase its equity securities from a potential investor (the
“Potential Investor”), it shall promptly provide written notice to Schutte
including the price and other terms and conditions of such offering (the
“Offering Notice”).  For fifteen (15) days after receipt of the Offering Notice,
Schutte shall have the option to sell the Conversion Shares to the Potential
Investor in the proposed offering at the price and on the terms and conditions
stated in the Offering Notice.  Schutte may exercise such option by delivering
to the Potential Investor the stock certificate evidencing ownership of the
Conversion Shares along with a stock power executed in blank and such other
documentation that the Potential Investor or the Company’s transfer agent may
reasonably request, in exchange for a cash payment equal to the number of
Conversion Shares multiplied by the price per share set forth in the Offering
Notice, provided that, if the Offering Notice is dated earlier than the six (6)
month anniversary of this Agreement, then Schutte shall only deliver to the
Potential Investor an irrevocable proxy to vote the Conversion Shares and the
final sale of the Conversion Shares, including the tender of the stock
certificate evidencing ownership of the Conversion Shares, the executed stock
power and other documentation by Schutte, shall not occur until one (1) day
after the six (6) month anniversary of the date of this Agreement.


(d)           Subject to the terms and conditions of this Agreement, the
consummation of the transaction contemplated by this Agreement shall take place
at a closing (“Closing”) to be held at 6:00 p.m., local time, on the date on
which the last of the conditions set forth in Section 4(c) and (d) below is
fulfilled, at the offices of Anthony J. Merante, CPA, P.C., 2070 Central Park
Avenue, 2nd Floor, Yonkers, New York, 10710, or at such other time, date or
place as the parties may agree upon in writing.  At the Closing, Schutte shall
deliver the Note for cancellation and the Company shall deliver Schutte a
certificate evidencing ownership of the Conversion Shares.  If Schutte has lost
his Note and is unable to deliver his Note at the Closing, he shall submit an
affidavit of loss and indemnity agreement so that the Note may be replaced and
deemed cancelled in accordance with the terms hereof.  The Company shall pay any
documentary, stamp or similar issue or transfer tax due on such Debt Conversion,
except that Schutte shall pay any such tax due because the Conversion Shares are
issued in a name other than Schutte’s.


2.           REPRESENTATIONS AND WARRANTIES OF COMPANY.  The Company hereby
represents and warrants to Schutte as follows:


(a)           As of the date hereof, the Company has 30,000,000 shares of Common
Stock authorized, of which 684,445 shares of Common Stock are issued and
outstanding, and 2,000,000 shares of preferred stock authorized, of which no
shares are issued and outstanding.  All of the issued and outstanding shares of
the Company’s Common Stock are, and all shares reserved for issuance will be,
upon issuance in accordance with the terms specified in the instruments or
agreements pursuant to which they are issuable, duly authorized, validly issued,
fully paid and nonassessable. The Conversion Shares to be issued and delivered
to Schutte upon conversion of the Notes have been duly authorized and when
issued upon such conversion, will be validly issued, fully-paid and
non-assessable.


(b)           The Company has full legal power to execute and deliver this
Agreement and to perform its obligations hereunder. All acts required to be
taken by the Company to enter into this Agreement and to carry out the
transactions contemplated hereby have been properly taken, and this Agreement
constitutes a legal, valid and binding obligation of the Company, enforceable in
accordance with its terms and does not conflict with, result in a breach or
violation of or constitute (or with notice of lapse of time or both constitute)
a default under any instrument, contract or other agreement to which the Company
is a party.

 
-2-

--------------------------------------------------------------------------------

 
 
(c)           None of the Company’s Articles of Incorporation, as amended, or
Bylaws, or the laws of New York, contains any applicable anti-takeover provision
or statute which would restrict the Company’s ability to enter into this
Agreement or consummate the transactions contemplated by this Agreement or which
would limit any of Schutte’s rights following consummation of the transaction
contemplated by this Agreement.


(d)           No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Company.


(e)           The Company has filed with the Securities and Exchange Commission
(the “Commission”) all periodic reports, registration statements and proxy
statements required to be filed by it prior to the date of this Agreement.


3.           REPRESENTATIONS AND WARRANTIES OF SCHUTTE.  Schutte represents and
warrants to the Company as follows:


(a)           Schutte has full legal power to execute and deliver this Agreement
and to perform its obligations hereunder. All acts required to be taken by
Schutte to enter into this Agreement and to carry out the transaction
contemplated hereby have been properly taken; and this Agreement constitutes a
legal, valid and binding obligation of Schutte enforceable in accordance with
its terms.


(b)           Schutte has reviewed the filings of the Company referred to in
Section 2(e) above.


(c)           Schutte has been given an opportunity to ask questions and receive
answers from the officers and directors of the Company and to obtain additional
information from the Company.


(d)           Schutte has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Company’s securities and has obtained, in its judgment,
sufficient information about the Company to evaluate the merits and risks of an
investment in the Company.


(e)           Schutte is relying solely on the representations and warranties
contained in Section 2 hereof and in certificates delivered hereunder in making
their decision to enter into this Agreement and consummate the transactions
contemplated hereby and no oral representations or warranties of any kind have
been made by the Company or its officers, directors, employees or agents to
Schutte.


4.           CONDITIONS.


(a)           The obligations of BCKE to consummate the transactions
contemplated by this Agreement shall be subject to the fulfillment of the
following conditions:

 
-3-

--------------------------------------------------------------------------------

 
 
(i)           The representations and warranties of Schutte set forth in Section
3 hereof shall be true and correct on and as of the Closing date and a
certificate certifying such shall be delivered.
 
(ii)           All proceedings, corporate or otherwise, to be taken by Schutte
in connection with the consummation of the transactions contemplated by this
Agreement shall have been duly and validly taken and all necessary consents,
approvals or authorizations of any governmental or regulatory authority or other
third party required to be obtained by the Company or Schutte shall have been
obtained in form and substance reasonably satisfactory to the Company.
 
(iii)           Schutte shall have delivered to the Company for cancellation his
Note or an affidavit of loss and indemnity.
 
(b)           The obligations of Schutte to consummate the transaction
contemplated by this Agreement shall be subject to the fulfillment of the
following conditions:


(i)           The representations and warranties of the Company set forth in
Section 2 hereof shall be true and correct on and as of the Closing date and a
certificate certifying such shall be delivered.
 
(ii)           All proceedings, corporate or otherwise, to be taken by the
Company in connection with the consummation of the transactions contemplated by
this Agreement shall have been duly and validly taken and all necessary
consents, approvals or authorizations of any governmental or regulatory
authority or other third party required to be obtained by the Company or Schutte
shall have been obtained in form and substance reasonably satisfactory to
Schutte.
 
(iii)           All of the transactions contemplated by the Merger Agreement and
the Contribution Agreement shall have been consummated.
 
5.           FILINGS.  Promptly after execution of this Agreement, the Company
shall file with the Commission a Current Report on Form 8-K (the “Form 8-K”)
with respect to the transactions contemplated hereby. The Company shall provide
Schutte with drafts of the Form 8-K and a reasonable opportunity to comment
thereon. No party hereto shall make any public announcements in respect of this
Agreement or the transactions contemplated herein inconsistent with the Form 8-K
without the prior approval of the other party as to the form and content
thereof, which approval will not be unreasonably withheld. Notwithstanding the
foregoing, any disclosure may be made by a party which its counsel advises is
required by applicable law or regulation, in which case the other party shall be
given such reasonable advance notice as is practicable in the circumstances and
the parties shall use their best efforts to cause a mutually agreeable release
or announcement to be issued. The parties may also make appropriate disclosure
of the transactions contemplated by this Agreement to their officers, directors,
agents and employees.

 
-4-

--------------------------------------------------------------------------------

 


6.           TERMINATION.  This Agreement may be terminated no later than the
Closing:


(a)           At the option of any party in the event that the Debt Conversion
has not occurred by May 31, 2010 and such delay was not as a result of any
breach of this Agreement by the terminating party;


(b)           By Schutte if the Company’s Board of Directors failed to recommend
or withdrew or modified in a manner adverse to Schutte its approval or
recommendation of the Debt Conversion;


(c)           At the option of any party if any other party has materially
breached a term of this Agreement and has not cured such breach within 30 days;
or


(d)           At the option of any party if any competent regulatory authority
shall have issued an order making illegal or otherwise restricting, preventing,
prohibiting or refusing to approve the transactions contemplated hereby, and
such order shall have become final and non-appealable.


7.           MISCELLANEOUS.


(a)           Notices.  Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally or by a
recognized courier service, telegraphed, telexed, sent by facsimile transmission
or sent by certified or registered mail, postage prepaid.  Any such notice shall
be deemed given and received (whether actually received or not) on the day it is
delivered personally or delivered by a recognized courier service as aforesaid,
or telegraphed, telexed or sent by facsimile transmission or, if mailed, four
(4) days after the date of deposit in the United States mails, as follows:


If to BCKE:


Anthony J. Merante, Chief Executive Officer
Brooklyn Cheesecake & Dessert Company, Inc.
2070 Central Park Avenue, 2nd Floor
Yonkers, NY 10710


If to Schutte:


Ronald L. Schutte
c/o Brooklyn Cheesecake & Dessert Company, Inc.
2070 Central Park Avenue, 2nd Floor
Yonkers, NY 10710


Any party may by notice given in accordance with this Section to the other
parties designate another address or person for receipt of notices hereunder.

 
-5-

--------------------------------------------------------------------------------

 


(b)           Entire Agreement.  This Agreement (including the exhibits and
schedules attached hereto) constitutes the entire agreement among the parties,
and supersede all prior agreements, written or oral, with respect to the subject
matter of this Agreement.


(c)           Waivers and Amendments.  This Agreement may be amended,
superseded, cancelled, renewed, or extended, and the terms hereof may be waived,
only by a written instrument signed by the parties or, in the case of a waiver,
by the party waiving compliance.  No delay on the part of any party in
exercising any right, power, or privilege hereunder shall operate as a waiver
thereof.  Nor shall any waiver on the part of any party of any such right,
power, or privilege, nor any single or partial exercise of any such right,
power, or privilege, preclude any further exercise thereof or the exercise of
any other such right, power, or privilege.  No waivers of or exceptions to any
term, condition, or provision of this Agreement, in any one or more instances,
shall be deemed to be, or construed as, a further or continuing waiver of any
such term, condition, or provision.


(d)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the substantive laws, and not the choice of law provisions,
of the state of New York .


(e)           Binding Effect, No Assignment.  This Agreement shall be binding
upon and inure to the benefit of the parties' and their respective successors
and permitted assigns and legal representatives.  Neither this Agreement nor any
of the rights, interests, or obligations hereunder shall be assigned by any of
the parties hereto without the prior written consent of the other parties.


(f)           No Third Party Beneficiaries.  Nothing in this Agreement is
intended or shall be construed to give any Person, other than the parties
hereto, any legal or equitable right, remedy, or claim under or in respect of
this Agreement or any provision contained herein.


(g)           Counterparts.  This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument.


(h)           Exhibits and Schedules.  The exhibits and schedules attached
hereto are a part of this Agreement as if fully set forth herein.  All
references herein to Articles, Sections, subsections, clauses, exhibits and
schedules shall be deemed references to such parts of this Agreement, unless the
context shall otherwise require.


(i)           Headings.  The headings in this Agreement are for reference only,
and shall not affect the interpretation of this Agreement.


(j)           Severability.  The parties hereto expressly agree that it is not
the intention of any of them to violate any public policy, statutory or common
law rules, regulations or decisions of any governmental or regulatory body.  If
any provision of this Agreement is judicially or administratively interpreted or
construed as being in violation of any such provision, such sections, sentences,
words, clauses, or combinations thereof shall be inoperative and the remainder
of this Agreement shall remain binding upon the parties hereto.

 
-6-

--------------------------------------------------------------------------------

 
 
(k)           Cooperation.  The parties agree to use their reasonable efforts
and to cooperate with one another to effect the transactions contemplated hereby
within the terms and provisions of this Agreement.  Each of the parties hereto
shall execute such documents and other papers and take such further actions as
may be reasonably required or desirable to carry out the provisions hereof and
the transactions contemplated hereby.


(l)           Survival of Representations, Warranties, and
Covenants.  Notwithstanding any investigation of any of the parties hereto, all
representations and warranties made by the parties in this Agreement or in any
exhibit, schedule, certificate, writing, filing, or other instrument made or
delivered in connection herewith shall survive the execution and delivery hereof
and shall remain in full force and effect for a period of six (6) months from
and after the date of this Agreement.


(m)           No Broker.  Each party to this Agreement represents to the other
party that it has not incurred and will not incur any liability for brokerage
fees, finders' fees or agents' commissions in connection with this Agreement and
the transactions contemplated hereby, and agrees that it will indemnify and hold
harmless the other party against any claim for brokerage and finders' fees or
agents' commissions incurred by it in connection with the negotiation or
consummation of the transactions contemplated by this Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.
 
BROOKLYN CHEESECAKE & DESSERT
COMPANY, INC.
   
By:
/s/ Anthony J. Merante
 
Name:
 
Title:
     
/s/ Ronald L. Schutte
 
Ronald L. Schutte

 
 
-7-

--------------------------------------------------------------------------------

 